DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 07/16/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102--Previous
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-12, 15-17 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westrin (US 2017/0304319).
	Westrin teaches oral films “consisting essentially dexamethasone and hydroxypropyl methylcellulose, wherein the concentration of dexamethasone is 30% w/w or more and the concentration of hydroxypropyl methylcellulose is between 35 and 70% w/w based on total dry matter” (Abstract).
	Westrin teaches a specific embodiment comprising 40% dexamethasone (API; hydrophobic), 30% Hypromellose type 2910 (hydroxypropyl methylcellulose; HPMC; thermally gelling polymer; gelling agent), 30% Hypromellose 2910, and purified water (solvent) (Example 1, p. 7, para. [0103]).
	Westrin teaches, “The film is prepared by adding purified water to a suitable container.  The water is heated to about 75°C. and the celluloses are added and dispersed.  The heat is turned off and under stirring the coating mass is cooled to room temperature.  Then dexamethasone is added and the coating mass is stirred until a homogeneous coating mass is achieved” (p. 7, para. [0105]).  The resulting viscous suspension is “casted onto an intermediate liner made of PET” (substrate) (Id.), wherein it is heated in a “drying oven” at an “elevated temperature of 65-75°C. to evaporate the water (Id. at para. [0106]).  Here the elevated temperature is at or above the thermal gelling point of the mixture since HPMC has a thermal gelling point of 32°C, as shown in the instant specification (see p. 15, para. [0063]).
Westrin teaches, “The temperature is critical ; if too high the product may be damaged resulting in inferior mechanical quality or decreased dexamethasone stability, and if too low the desired drying will not be achieved in reasonable time” (Id.).
Westrin teaches another embodiment comprising ethyl cellulose (hydrophobic excipient) and HPMC (Pharmacoat 603) (p. 11. D12:100, D12:101; see also J13:106a-109a), dry heated in an oven at 45-65°C (p. 11, para. [0171]), as per claims 10-12.
	The prior art is anticipatory insofar as it teaches a method of forming an orodipersible film by forming a mixture of a thermally gelling polymer, a solvent, and one or more ingredients including at least one active pharmaceutical ingredient cast onto a substrate  and at or above the thermal gelling point allowing the solvent to evaporate. 


Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1) Claims 8, 9, 13, 14 and 18 remain rejected under 35 U.S.C. 103 as being unpatentable over Westrin (US 2017/0304319) as applied to claims 1-6, 10-12, 15-17 above, and further in view of Gardner (US 2004/0120991).
Westrin, which is taught above, differs from claims 8, 9, 13, 14, 18 insofar as it does not teach ibuprofen, naloxone or further applying an ingredient to the surface of the film after it is formed.
Gardner teaches “edible films having distinct regions, wherein at least one region has a composition that is different from at least one other region” (Abstract).
According to Gardner, “Benefits of having distinct regions are that it provides diversification to provide different sensations for a consumer in one product” (p. 1, para. [0007]).
The films “may comprise a region having a first composition having a first functional component” (p. 1, para. [0011]) and another region “having a second pharmaceutical agents (Id). 
	Pharmaceutical components include “non-steroidal anti-inflammatory drugs” such as “ibuprofen”, narcotic-analgesics such as “naloxone” (p. 5, para. [0053]) and “anti-fungal agents” (p. 6, para. [0054]).
	Gardner teaches a specific embodiment where two films are made where “[d]uring casting, the solutions can be poured simultaneously to form stripes or one solution can be poured and the second can be poured on top to form a design” (p. 10, Example 1, para. [0095]).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to modify the films of Westrin to have other pharmaceutical agents for the advantage of having distinct regions are that it provides diversification to provide different sensations for a consumer in one product, as taught by Gardner.  Since ibuprofen and naloxone, taught in Gardner, are suitable pharmaceutical agents for oral films it would have been obvious to use them in the method of Westrin.  Since providing film diversification includes applying one film over another it would have been obvious to apply an ingredient to the surface of a film after it is formed, as per claim 13.

	2) Claim 7 remains rejected under 35 U.S.C. 103 as being unpatentable over Westrin (US 2017/0304319) and Gardner (US 2004/0120991), as applied to claims 1-6, 8-18 above, and further in view of Myers et al., (US 2010/0221309).
	The combination of Westrin and Gardner, which is taught above, differs from claim 7 insofar as it does not teach itraconazole.
itraconazole (p. 15, para. [0149]).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use itraconazole in the method of Westrin and Gardner since Gardner teaches anti-fungal agents, and itraconazole is recognized in the art as an anti-fungal agent suitable for use in oral films, as taught by Myers.
	
	Response to Arguments
	i) Applicant argues that the prior art is not anticipatory insofar as, “Westrin does not teach casting the mixture onto a heated substrate” (p. 4)
	According to the instant specification the temperature reading for casting is in reference to an oven reading, as opposed to the substrate, e.g. “The cooled solution was then sonicated for 2 minutes and placed in a vacuum for 5 minutes to remove trapped air, before casting onto a 60 cm2 aluminium plate using a syringe. The plate was placed into an oven at 80°C above the TGel, and allowed to dry overnight” [emphasis added] (p. 17, Example 16, para. [0068]).
	The Westrin satisfies the step of “casting the mixture onto a substrate at or above the thermal gelling point for the mixture” (clam 1) insofar as it teaches that the resulting viscous suspension is “casted onto an intermediate liner made of PET” (substrate) (Id.), wherein it is heated in a “drying oven” at an “elevated temperature of 65-75°C. to evaporate the water (p. 7 at para. [0106]).
	Since Westrin satisfies the “casting” step, the property of “forming a film . . . uniformly distributed throughout the film” would have been inherent.

	ii) Applicant further argues, “it appears that Gardner teaches away from applicant’s claimed invention, as Gardner teaches the benefits of distinct region” as opposed to the claimed “uniformly distributed throughout the film” (p. 5).
	However, Gardner provides motivation for adding ibuprofen, naloxone, and application to the film surface. The regions discussed in Gardner are in regard to functional or design elements, as opposed to uniformity of the film.  For example, Gardner teaches layering films wherein “one solution can be poured and the second can be poured on top to form a design” (see p. 10, Example 1, para. [0095]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612